Citation Nr: 1702373	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  09-32 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for lower extremity peripheral neuropathy to include secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1971 to March 1975.  
 
This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2014, the Veteran testified during a Video Conference Board hearing at the RO in Waco, Texas.

This matter was remanded by the Board for further development in August 2014 and again in October 2015.  The case is now, once more, before the Board for appellate review. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims files, to include the April 2014 Board hearing transcript.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  Bilateral lower extremity peripheral neuropathy was not manifest during service, it was not compensably disabling within one year of separation from active duty, it is not etiologically related to service, to include due to inservice herbicide exposure; and it is not secondary to a service-connected disease.

2.  The preponderance of the evidence shows that the Veteran does not have peripheral neuropathy, nor was it compensably disabling within a year of his last exposure to herbicides.


CONCLUSION OF LAW

Bilateral lower extremity peripheral neuropathy was not incurred in or aggravated by active service, it may not be presumed to have been so incurred or aggravated; and it is not proximately due to any service-connected disease.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

Generally, to provide service connection, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303 (a). 

Pursuant to 38 C.F.R. § 3.303 (b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303 (b) applies only when the disability for which the veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101 (3) or 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran's claim for service connection includes peripheral neuropathy, a chronic disease, the Board will consider whether 38 C.F.R. § 3.303 (b) is for application.

In August 2014, the Board granted service connection for Type II diabetes mellitus finding that the Veteran functioned as a security policeman at a Royal Thai Air Force Base where herbicides, and, specifically, Agent Orange have been reported to have been utilized.  Given the law of the case, here a presumption of service connection will arise if he demonstrates compensably disabling peripheral neuropathy within a year of the last date on which he was exposed to an herbicide agent during active service.  38 C.F.R. § 3.307 (a)(6)(ii). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310. 

A key element in establishing service connection is to show that the Veteran currently has a diagnosis or symptoms of the disability for which service connection is sought. See 38 U.S.C.A. § 1110; 38 C.F.R. 3.303.  In this case, there is no persuasive clinical evidence in the claims file diagnosing bilateral upper neuropathy in accordance with applicable law. 

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability. "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Veteran seeks entitlement to service connection for lower extremity peripheral neuropathy.  In pertinent part, it is contended that lower extremity peripheral neuropathy is in some way causally related to his service-connected diabetes mellitus.

The service medical records reveal no pertinent complaints, treatment, or diagnosis relating to peripheral neuropathy.  The Veteran's private treatment records list symptoms associated with this claimed disability as beginning in 1998.  Veteran complained of leg weakness in the leg with an unclear etiology.  While private medical records covering the period from May 1997 to April 2001 showed a diagnosis of diabetes mellitus, and complaints of lower extremity pain and tingling in April 2001, further examination showed no evidence of any cyanosis, clubbing, or edema, though sensation was decreased in the Veteran's lower extremities bilaterally, leading to a diagnosis of neuropathy.  

In October 2002 a private medical opinion from Clinical Neuroscience, P.A., noted that the Veteran had been complaining of lower right leg weakness for four years and that polyneuropathy may have been present.  The Veteran had been evaluated by multiple physicians by this point and a neurologist at the VA.  This private physician noted that none of these records were available at the time of this October 2002 visit.  The physician also noted that significant laboratory studies were needed to correctly diagnose this leg weakness.  The physician commented that it was "unusual for diabetes to be so asymmetric." 

The Board does note that, following these private electromyographic/nerve conduction studies in October 2002, it was the opinion of a private neurologist that the studies in question were abnormal, and consistent with a "severe peripheral neuropathy."  Looking at the same study in November 2004, however, a VA neurology clinic examiner noted that a electromyelogram in December 2002 was "essentially negative for nerve conduction abnormalities or diabetic amotrophy.  The VA physician noted in an addendum that the Veteran "has greater functional capacity with respect to the right leg function than is evident on voluntary strength testing.  In addition his effort is variable.  There is minimal if any difference in muscle bulk, reflexes are preserved and equal bilaterally and [electromyographic/nerve conduction velocity studies] have been fundamentally normal despite a history of diabetes."  Hence, the examiner opined that functional weakness was an important component in the appellant's clinical picture.  A "functional disorder" is often used as a rough diagnostic equivalent to a psychogenic disorder.  Dorland's Illustrated Medical Dictionary, 548 (30th ed. 2003).

At the time of the Board's remand in August 2014, there was some question as to whether the Veteran did, in fact, suffer from lower extremity peripheral neuropathy, and, if so, whether that pathology was in some way related to his now service-connected diabetes mellitus.  While certain diagnostic studies appeared to indicate the presence of peripheral neuropathy, other such studies had proven negative.  

Following an August 2014 electromyographic/nerve conduction velocity study a VA examiner concluded that the appellant presented normal findings, and that there was "NO electrodiagnostic evidence of a large fiber polyneuropathy, mononeuropathy, myopathy or radiculopathy."  (Emphasis in the original).  This study was not able to rule out a small fiber polyneuropathy or a central nervous system lesion."

The Veteran was provided an additional VA examination in June 2015 which considered the August 2014 studies.  Following that examination the examiner again opined that there was no electrodiagnostic evidence suggesting a right lower extremity radiculopathy, myopathy, plexopathy, or mononeuropathy, or large fiber polyneuropathy.  

In remand from October 2015, the Board directed the AOJ to provide an additional VA neurologic examination to determine the exact nature and etiology of any lower extremity peripheral neuropathy.  In March 2016, a peripheral nerve disorders examination was completed.  This examination was an in person examination with an attending neurologist.  The results of this examination were the same as in June 2015; both attending physicians found that the Veteran did not have a peripheral nerve condition or peripheral neuropathy.  The attending neurologist noted that the Veteran had been "evaluated by neurology in the past for his lower extremity weakness in [September 2014] which at that time after multiple studies there was no diagnosis given to him and no further neurological evaluation was indicated."   

The VA neurologist detailed an extensive history of the Veteran's previous evaluations, explaining that the appellant has undergone prior workup for his right lower extremity but those studies had been nonconclusive.  The examiner noted further that the Veteran had been evaluated by prior neurologists, to include the neurology section chief.  At the time the section chief reviewed the studies that had been conducted for weakness there was nothing to point to a diagnosis.  The March 2016 VA neurologist then summarized the 2014 findings as follows: "A right leg [electromyographic/nerve conduction velocity study] was performed August 29, 2014.  It was interpreted as showing:  1. Normal study-the most affected side was studied (RIGHT).  2. There is NO electrodiagnostic evidence of a large fiber polyneuropathy, mononeuropathy, myopathy or radiculopathy.  This study is not able to rule out a small fiber polyneuropathy or a central nervous system lesion." 

In a March 11, 2016 addendum the examining VA physician stated, "The mechanism of the patient's right leg weakness remains obscure.  He has demonstrated cervical spondylosis and abnormal cord signal at T1-2 and T6 but no clear evidence of myelopathy on multiple exams.  [A multiple sclerosis] workup has been negative; right leg [electromyographic/nerve conduction velocity studies] revealed no evidence of neuropathy or denervation."

In this case, this Veteran was not diagnosed with peripheral neuropathy during service.  Peripheral neuropathy was not compensably disabling within a year of his departure his last inservice exposure to any herbicide.  Further, peripheral neuropathy was not compensably disabling within a year of separation from active duty.  Finally, the preponderance of the evidence shows that the Veteran does not currently suffer from peripheral neuropathy.  The Veteran has reported pain, numbness, weakness and tingling in his extremities intermittently throughout the appeal period.  These symptoms have not been found to be due to peripheral neuropathy.  In fact, multiple physicians cannot diagnose these symptoms.  While the Veteran is competent to report neuropathic symptoms, he is not competent to self-diagnose peripheral neuropathy, because such a diagnosis falls outside the realm of common knowledge of a lay person.  That is, a diagnosis of peripheral neuropathy cannot be made based on mere personal observation, which comes through sensory perception.  See 38 C.F.R. § 3.159 (a).  Evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007). 

Besides the Veteran's own testimony, the sole piece of evidence pointing to a diagnosis of neuropathy is the private doctor's findings from 2002.  In evaluating the Veteran's claims, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477   (Fed. Cir. 1997).  These findings were completed without the years of VA records and there has been no similar diagnosis since.  Ultimately, the weight of the evidence is against a finding of peripheral neuropathy affecting the lower extremities, and the Veteran's claim must fail because there is no current disability.

As the preponderance of the evidence is against the claim the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for bilateral upper and lower extremity peripheral neuropathy is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


